DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities: in line 2 “a portion of one or more of the pipes” should be – a portion of the one or more of the pipes --.
Claim 4 is objected to because of the following informalities: in line 2 “an outer surface of one or more of the bifurcations” should be – an outer surface of the one or more of the bifurcations --.
Claim 6 is objected to because of the following informalities: in line 4 “the predominant direction” should be – a predominant direction --.
Claim 13 is objected to because of the following informalities:  in line 2 “conveying a fluid” should be -- conveying the fluid --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites “one or more of the portions of the pipe(s)” which does not have antecedent basis since claim 1 from which claim 5 depends recites “at least a portion of one or more of the pipes” such that one of ordinary skill in the art cannot determine the scope of what is being claimed, rendering claim 5 as indefinite.
Claim 6 recites the term "substantially" which is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not know how to determine the scope of what is considered substantially parallel or substantially perpendicular.
Claim 8 recites “at least portion(s) of the pipe(s)” which does not have antecedent basis since claim 1 from which claim 8 depends recites “at least a portion of one or more of the pipes” such that one of ordinary skill in the art cannot determine the scope of what is being claimed, rendering claim 8 as indefinite.
Claim 9 recites “one or more of the portions of the pipe(s)” which can be interpreted as the at least one portion of the at least one pipe of claim 1 from which claim 9 depends but then it is not understood how the at least one portion of the at least 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulin et al. (20100300066).

    PNG
    media_image1.png
    400
    602
    media_image1.png
    Greyscale

	Regarding independent claims 1, 12 and 13 Bulin discloses
(claim 1) a gas turbine engine (turbojet engine 1 in Fig. 1; para. 25) comprising:
(claim 12) a cooling system (system intended to cool a hot fluid removed from the propulsive system of the turbojet engine before reinjection of said partially cooled hot fluid into said propulsive system per para. 11) for a gas turbine engine (turbojet engine 1 in Fig. 1; para. 25)  comprising: 
(claim 13) a method of cooling a fluid (oil or other heat transfer fluid originating from the propulsive system of the engine per para. 9) in a gas turbine engine (turbojet engine 1 in Fig. 1; para. 25) comprising: 
an inner core nacelle (engine 3 interpreted as inner core nacelle in Fig. 1); 
an outer fan nacelle (nacelle 2 interpreted as outer fan nacelle in Fig. 1); 
a bypass duct (labeled in annotated Fig. 1) defined at least in part by the inner core nacelle and the outer fan nacelle (bypass duct is defined between inner wall 4 of nacelle 2 and external wall 12 of engine 3; para. 25); 

a cooling system (system intended to cool a hot fluid removed from the propulsive system of the turbojet engine before reinjection of said partially cooled hot fluid into said propulsive system per para. 11), wherein the cooling system comprises 
at least one pipe (vertical heat exchangers 8 in Fig. 2; para. 28) for conveying a fluid (oil or other heat transfer fluid originating from the propulsive system of the engine per para. 9) to be cooled (fluid is cooled per paras. 9, 11), 
the at least one pipe forming part of a fluid system of the engine (heat exchangers are intended to cool a hot fluid removed from the propulsive system of the turbojet engine before reinjection of said partially cooled hot fluid into said propulsive system per para. 11) wherein the at least one pipe passes through the at least one bifurcation (“More precisely, the lower bifurcation 6 is hollowed so that a general external contour of the lower bifurcation assembly 6 and heat exchangers 8 corresponds to the general external contour of a lower bifurcation 6 of the prior art lacking a heat exchanger. Only the external wall 11 of the vertical heat exchangers 8 is washed by the flow of cold air passing through the air passage channel in which the lower bifurcation 6 and the vertical heat exchangers 8 are lodged” in para. 29 and Figs. 1 and 2 is interpreted as the pipes 8 pass through the bifurcation), and wherein at least a portion (external wall 11 in Fig. 2; para. 29) of one or more of the pipes is arranged to bring the fluid to be cooled into a heat exchanging relationship (wall 11 is referred to as a 
	For claim 13 Bulin also discloses: conveying a fluid to be cooled along at least one pipe (at least one radial heat exchanger is intended to cool a hot fluid removed from the propulsive system before reinjection of said partially cooled hot fluid into said propulsive system per para. 11 and the heat exchange surface is surface 11 in Fig. 2 per para. 30 which is interpreted as conveying the fluid to be cooled along at least one pipe).

Regarding claim 2, Bulin further discloses when in the heat exchanging relationship, the fluid to be cooled and the fluid flowing in the bypass duct are separated only by a thermally conductive wall (external wall 11 which is a heat exchange surface separates cold air in the bypass duct from the heat exchange fluid in heat exchanger 8 and only the external wall 11 of the vertical heat exchangers 8 is washed by the flow of cold air per para. 29).

Regarding claim 3, Bulin further discloses the thermally conductive wall comprises, or consists essentially of, a portion of one or more of the pipes (external wall 11 is the outside or external portion of pipe 8 on each side of the bifurcation as seen in Fig. 2).

claim 4, Bulin further discloses the thermally conductive wall comprises, or consists essentially of, a portion of an outer surface of one or more of the bifurcations (external wall 11 is a portion of the external walls of bifurcation 6 as seen in Fig. 2).

Regarding claim 5, as best understood, Bulin further discloses one or more of the portions of the pipe(s) arranged to bring the fluid to be cooled into the heat exchanging relationship with the fluid flowing in the bypass duct is/are disposed at least partially within the bypass duct (heat exchangers 8 extend from the external wall 12 to internal wall 4 per para. 28 and Fig. 1 which is within the bypass duct such that each external wall 11 is disposed within the bypass duct). 

    PNG
    media_image2.png
    423
    627
    media_image2.png
    Greyscale

Regarding claim 6, as best understood, Bulin further discloses the portion(s) of the pipe(s) arranged to bring the fluid to be cooled into the heat exchanging relationship 

Regarding claim 8, as best understood, Bulin further discloses at least portion(s) of the pipe(s) extend into the bypass duct (wall 11 extends vertically into the bypass duct).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulin et al. (20100300066) as evidenced by Forcier (20150308339).
Regarding claim 10, Bulin further discloses an engine core (labeled in annotated Fig. 1) comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor (Fig. 1 is a turbojet engine for an aircraft per paras. 20, 25 and Abstract, and a turbojet engine inherently comprises a turbine, a compressor, and a core shaft connecting the turbine to the compressor as evidenced by Forcier in Fig. 1 and paras. 10 and 13); and a fan (portion of turbojet engine 1 forward of vanes 5 of the fan straightener per Fig. 1 and para. 25) located upstream of the engine core (as shown in annotated Fig. 1), the fan comprising a plurality of fan blades (labeled in annotated Fig. 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Todorovic (20170002685).
Regarding claim 7, Bulin does not disclose the portion(s) of the pipe(s) arranged to bring the fluid to be cooled into the heat exchanging relationship with the fluid flowing in the bypass duct comprise one or more bends.
Todorovic teaches a gas turbine engine for an aircraft with an engine cowling 2 which forms a bypass channel 4 together with an inner lateral wall 3 as well as inner dividing wall 5 that limits a core flow channel 6 radially outwards (Fig. 1 and para. 52). Todorovic teaches in the bypass channel 4, an outlet guide vane arrangement with multiple guide vanes 11 that are also referred to as OGVs (outlet guide vanes) are provided, in which the bypass flow 17 forms a cooling air flow 17 (para. 55). Todorovic teaches a channel 21, which is interpreted as a pipe, being conducted through the OGV 11, through which a fluid to be cooled flows, which may be oil (para. 58 and Fig. 3 in which the pressure-side wall is rendered as being transparent per para. 49), and multiple ribs 34 are arranged in the longitudinal direction from the guide vane leading edge area to the trailing edge area with internal space 31 divided by the ribs 34 into a plurality of chambers 39, wherein the ribs are passed multiple times by the channel 21 that extends in a meandering shape (para. 65 and Fig. 3; per para. 38 a meandering design comprises any loop-shaped or other curvature of the channel with any number of windings in all directions).  In Fig. 3 multiple bends in channel 21 are shown. Cooling air is conducted through air inlet openings 32 into the internal space 31 of the guide vane 11 and flows through the chambers 29 in between the ribs 34 and around the channels 21 to be cooled, all the way to outlet openings 33 (para. 66).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Forcier (20150308339).
Regarding claim 9, as best understood, Bulin does not explicitly disclose one or more of the portions of the pipe(s) arranged to bring the fluid to be cooled into the heat exchanging relationship with the fluid flowing in the bypass duct is/are not disposed within the bypass duct.
Forcier teaches a gas turbine engine including a nacelle, a lower bifurcation structure and a heat exchanger (para. 3). Forcier teaches one or more of the portions of the pipe(s) (pipes 66 as seen in Figs. 1 and 4 extend from the top of heat exchanger 64 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Bulin to have one or more of the portions of the pipe(s) arranged to bring the fluid to be cooled into the heat exchanging relationship with the fluid flowing in the bypass duct not disposed within the bypass duct as taught by Forcier as combining prior art elements (the heat exchanging pipes in the bifurcation of Bulin with the portions of pipes not disposed in the bypass duct as taught by Forcier) according to known methods (connecting portions of pipes of an engine system not disposed in the bypass duct to and from a heat exchanger located in a bifurcation as taught by Forcier) to yield predictable results (transporting the fluid to be cooled from the engine to the heat exchanging pipe in the bifurcation and transporting the cooled fluid back to the engine). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bulin in view of Roberge (20180238270).
claim 11, Bulin further discloses a gearbox (para. 10) but does not explicitly disclose the gear box receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Roberge teaches a gas turbine engine in Figs. 1 and 2 with a gear reduction architecture 39 including a planetary gear configuration (para. 26). Roberge teaches the gear reduction architecture, which is interpreted as a gearbox, receives an input from the core shaft of the gas turbine engine (engine shaft 38 drives a sun gear of the planetary gear configuration per para. 26) and outputs drive to the fan of the gas turbine engine (the planetary gear carrier of the planetary gear configuration drives the fan 14 per para. 26) so as to drive the fan at a lower rotational speed than the core shaft (para. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gearbox of Bulin such that the gear box receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft as taught by Roberge because a geared turbofan (GTF) engine does not require the use of additional turbine/compressor stages as in a conventional bypass configured gas turbine engine (Roberge para. 5) thereby reducing part count and weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Zysman et al. (20080016845) teaches a gas turbine engine with an air and lubricant heat exchanger including oil carrying tubes 15 in a bifurcation (para. 1, 7, Figs. 1-2).
Ribarov et al. (20150023776) teaches a fluid cooling arrangement in a gas turbine engine 10 for aerospace propulsion with a nacelle and struts 14 which extend across a bypass flow path 18 and convective cooling of the strut 14 is enhanced with the incorporation of at least one cooling region 30 formed within internal regions of the strut 14 (paras. 15-22, Figs. 1-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741